Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on September 1, 2020, and Drawings filed on September 1, 2020.
2.	Claims 1–9 are pending in this case. Claim 1, 4, 7 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruhn et al, Pub. No.: 2016/0203700A1. 
With regard to claim 1:
Bruhn discloses an information handling system comprising: a processor; a plurality of sensors comprising a secure camera sensor (paragraph 93: “Sensors and control units may be wired or wirelessly coupled to the monitoring and control modules 440, 441 or directly or indirectly coupled with the receiver 450 itself. The sensors and control units may be coupled and connected in a serial, parallel, star, hierarchical, and/or the like topologies and may communicate to the monitoring and control modules via one or more serial, bus, or wireless protocols and technologies. The sensors may include any number of temperature, humidity, sound, proximity, field, electromagnetic, magnetic sensors, cameras, infrared detectors, motion sensors, pressure sensors, smoke sensors, fire sensors, water sensors, and/or the like. The sensors may also be part of or attached to other pieces of equipment, such as exercise equipment, doors or windows, or home appliances, or may be applications or other sensors as part of mobile devices.”);  for securely communicating camera data (wherein the system uses protocol to securely commutate sensor data paragraph 92: “In embodiments, the monitoring and control modules 440, 441 may provide protocol, communication, and interface support for each sensor and/or control unit of the system. The monitoring and control module may receive and transmit readings and provide a low level interface for controlling and/or monitoring the sensors and/or control units. The readings processed by the monitoring and control modules 440, 441 may be used by the other elements of the television receiver. For example, in some embodiments the readings from the monitoring and control modules may be logged and analyzed by the data processing and storage 422 module. The data processing and storage 422 module may analyze the received data and generate control signals, schedules, and/or sequences for controlling the control units. Additionally, the data processing and storage module 422 may utilize input data to generate additional outputs. For example, the module 422 may receive from a sensor 442 information from a communicatively coupled piece of equipment. The sensor may be a part of or attached to the equipment in various embodiments. The equipment may provide information regarding movements, alarms, or notifications associated with the home, and the data processing module 422 may use this data to generate relative distance information to be output to and displayed by display device 460. In some embodiments, the monitoring and control modules 440, 441 may be configured to receive and/or send digital signals and commands to the sensors and control units. The monitoring and control modules may be configured to receive and/or send analog signals and commands to the sensors and control units..”); and a service configured to: generate user awareness parameters based on data received from the plurality of sensors (paragraph 136: “In a specific embodiment, the sensor includes a camera that monitors the user's eyes to see if they are closed for a prolonged period of time. In one embodiment the camera monitors the orientation of the user's head to detect if the orientation of the user's head indicates that the user has fallen asleep.”); apply an adaptive user presence policy to the user (paragraph 227: “After sensor 1730 or the television receiver 1722 has made a determination about the user, such as that the user has fallen asleep, the television receiver 1722 may make a change within the television distribution system based on the user's preferences or selections or based on a user profile generated by the television receiver 1722 over time. For example, television receiver 1722 may transmit a command to security system device 1750 to tell the device to take an action within itself or within the entire security system. For example, the television receiver 1722 may transmit a command to device 1750 to turn the security system “on”, such as to turn on the motion sensors and/or door/window sensors within the security system. The television receiver 1722 may send such a command for the security system to turn “on” specific sensors based on the user's preferences saved in memory, or based on real time inputs received from the user (e.g. if the user is not yet asleep, or right before the user falls asleep). For example, if the user knows that the user is tired and may fall asleep shortly, the user may input a command into the television receiver 1722 to turn on certain security system sensors if the user falls asleep. Such inputs are discussed further with respect to FIG. 18. In another embodiment, the television receiver 1722 may send a command to turn on certain security system sensors that the television receiver 1722 knows the user usually turns on at that time of the day.”); and generate one or more actions to be executed by an operating system executing on the processor in response to the user awareness parameters and adaptive user presence policy (paragraph 227: “After sensor 1730 or the television receiver 1722 has made a determination about the user, such as that the user has fallen asleep, the television receiver 1722 may make a change within the television distribution system based on the user's preferences or selections or based on a user profile generated by the television receiver 1722 over time. For example, television receiver 1722 may transmit a command to security system device 1750 to tell the device to take an action within itself or within the entire security system. For example, the television receiver 1722 may transmit a command to device 1750 to turn the security system “on”, such as to turn on the motion sensors and/or door/window sensors within the security system. The television receiver 1722 may send such a command for the security system to turn “on” specific sensors based on the user's preferences saved in memory, or based on real time inputs received from the user (e.g. if the user is not yet asleep, or right before the user falls asleep). For example, if the user knows that the user is tired and may fall asleep shortly, the user may input a command into the television receiver 1722 to turn on certain security system sensors if the user falls asleep. Such inputs are discussed further with respect to FIG. 18. In another embodiment, the television receiver 1722 may send a command to turn on certain security system sensors that the television receiver 1722 knows the user usually turns on at that time of the day.”).

With regard to claims 2 and 5 and 8:
Bruhn discloses the information handling system of claim 1, wherein the service is implemented by a sensor hub implemented by a platform controller hub interfaced (paragraph 92: “In embodiments, the monitoring and control modules 440, 441 may provide protocol, communication, and interface support for each sensor and/or control unit of the system. The monitoring and control module may receive and transmit readings and provide a low level interface for controlling and/or monitoring the sensors and/or control units. The readings processed by the monitoring and control modules 440, 441 may be used by the other elements of the television receiver. For example, in some embodiments the readings from the monitoring and control modules may be logged and analyzed by the data processing and storage 422 module. The data processing and storage 422 module may analyze the received data and generate control signals, schedules, and/or sequences for controlling the control units. Additionally, the data processing and storage module 422 may utilize input data to generate additional outputs. For example, the module 422 may receive from a sensor 442 information from a communicatively coupled piece of equipment. The sensor may be a part of or attached to the equipment in various embodiments. The equipment may provide information regarding movements, alarms, or notifications associated with the home, and the data processing module 422 may use this data to generate relative distance information to be output to and displayed by display device 460. In some embodiments, the monitoring and control modules 440, 441 may be configured to receive and/or send digital signals and commands to the sensors and control units. The monitoring and control modules may be configured to receive and/or send analog signals and commands to the sensors and control units.”).

Claim 4 is rejected for the same reason as claim 1. 

Claim 7 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruhn in view of Zhang, Pub. No.: 2021/0027485A1. 
With regard to claim 3 and 6 and 9:
Bruhn does not disclose the information handling system of claim 1, further comprising a policy optimizer configured to execute on the operating system and configured to: determine if the one or more actions result from a false user awareness detection; and if the one or more actions result from a false user awareness detection, update the adaptive user presence policy to reduce future occurrences of false user awareness detection.
However Zhang discloses comprising a policy optimizer configured to execute on the operating system and configured to: determine if the one or more actions result from a false user situation detection; and if the one or more actions result from a false user (paragraph 139: “ In step 518, the computer system generates thresholds, rules, and post-processing parameters. These can include rules used to specify actions to take in response to identifying specific conditions and thresholds for the confidence level for a certain condition before action is requested. For example, the condition of litter on a table may have a corresponding threshold of 80% set, so that if the confidence reaches or exceeds this level one or more users are informed of the condition. Similarly, a rule for the litter detected condition can be set to specify which action or actions for the system to take (e.g., generate a task), which users receive notifications, a time period in which the condition should be corrected (e.g., 20 minutes) before further actions are needed, etc. The rules, threshold, and post-processing parameters can be set based on user input, such as instructions provided to the system when the system is set up at a location. In addition, the system may adjust the thresholds and other parameters over time based on the situations observed. For example, if the system uses a threshold of 60% confidence for detecting a condition and users repeatedly dismiss the condition suggesting false positives are occurring in the detection, the system may increase the confidence level requirement (e.g., to a threshold of 70%) to improve the accuracy of results. In some implementations, the thresholds, rules, and post-processing parameters are determined based on image data or other data for the location or view where the model will be used.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shouldice, Patent Number: 2020/0383590A1, Methods and apparatus provide physiological movement detection, such as gesture, breathing, cardiac and/or gross motion, such as with sound, radio frequency and/or infrared generation, by electronic devices such as vehicular processing devices. The electronic device in a vehicle may, for example, be any of an audio entertainment system, a vehicle navigation system, and a semi-autonomous or autonomous vehicle operations control system. One or more processors of the device, may detect physiological movement by controlling producing sensing signal(s) in a cabin of a vehicle housing the electronic device. The processor(s) control sensing, with a sensor, reflected signal(s) from the cabin. The processor(s) derive a physiological movement signal with the sensing signal and reflected signal and generate an output based on an evaluation of the derived physiological movement signal. The output may control operations or provide an input to any of the entertainment system, navigation system, and vehicle operations control system.

Gupta et al,, Pub. No.: US 2021/0200852A1, In some examples, a security application may monitor data received from one or more of sensors of a computing device, one or .

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DI XIAO/Primary Examiner, Art Unit 2179